PLATT, District Judge.
The merchandise in dispute is an edible fungus, which, according to the testimony, grows on the bark of trees in China. It was assessed for duty at 25 per cent, ad valorem under paragraph 251, tariff act of 1897, as a vegetable in its natural state. The appellants claim it is properly dutiable at only 2% cents per pound, by similitude to mushrooms, under paragraph 241, or, alternatively, as free under paragraph 617.
1 was bothered for a moment as to whether this merchandise can be properly classified as a vegetable; but, upon reflection and an examination of the decisions, I am satisfied that it ought to be so treated for tariff purposes. On the similitude question, the reasoning of the Board is persuasive.
(Decision affirmed.